                    Case 21-50233-KBO             Doc 5      Filed 04/30/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                               Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                               Case No. 19-12153 (KBO)

                                 Debtors.                                (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                       Adv. Proc. No. 21-50233 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                Plaintiff,

    vs.

    TMS INTERNATIONAL, LLC,

                                Defendant.

     CERTIFICATION OF COUNSEL REQUESTING ENTRY OF ORDER APPROVING
    SECOND STIPULATION FOR FURTHER EXTENSION OF TIME FOR DEFENDANT
        TO ANSWER, MOVE OR OTHERWISE RESPOND TO THE COMPLAINT

             The undersigned hereby certifies as follows:

             1.     On March 5, 2021, George L. Miller, appointed as the chapter 7 trustee (the

“Trustee”) of the Debtors’ bankruptcy estates, filed the Complaint for Avoidance and Recovery

of Preferential Transfers Pursuant to 11 U.S.C.§§ 502(d), 547 & 550 and Objection to Claims

(the “Complaint”) with the U.S. Bankruptcy Court for the District of Delaware (the “Court”)

against defendant TMS International, LLC (the “Defendant” together with Plaintiff, the

“Parties”).




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).


DOCS_DE:234064.1 57095/002
                  Case 21-50233-KBO         Doc 5       Filed 04/30/21   Page 2 of 2




        2.       On March 25, 2021, the Parties entered into the Stipulation for Extension of Time

for Defendant to Answer, Move, or Otherwise Respond to the Complaint [Adv. Docket No. 4],

which extended the deadline for the Defendant to respond to the Complaint to May 2, 2021.

        3.       The Parties have agreed and entered into a stipulation, subject to this Court’s

approval, to further extend the Defendant’s time to answer or respond to the Plaintiff’s

Complaint. Attached hereto as Exhibit A is a proposed form of order approving the stipulation.

The stipulation is attached as Exhibit 1 to the proposed form of order.

        4.       Accordingly, the Parties request that this Court enter the proposed form of order.



Dated: April 30, 2021                       PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ Peter J. Keane
                                             Bradford J. Sandler (DE Bar No. 4142)
                                             Andrew W. Caine (CA Bar No. 110345)
                                             Peter J. Keane (DE Bar No. 5503)
                                             919 North Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, Delaware 19899-8705 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             Email: bsandler@pszjlaw.com
                                                        acaine@pszjlaw.com
                                                        pkeane@pszjlaw.com

                                             Counsel to Plaintiff




DOCS_DE:234064.1 57095/002                          2
